          Case 1:20-cr-00287-JPO Document 80 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                                                                   20-CR-287 (JPO)
                     -v-
                                                                       ORDER
 MARCO SEGOVIA-LANDA, et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       The jury trial in this case, previously scheduled for November 8, 2021, is hereby

adjourned to November 15, 2021. This case is second in priority behind 19-CR-875 for jury

selection on November 15, 2021, meaning that this case will go forward on that date if the trial in

19-CR-875 is adjourned. The other pretrial deadlines remain as previously set.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
